IN THE
                              TENTH COURT OF APPEALS

                                     No. 10-21-00018-CV

                       EX PARTE TODD WARREN ALTSCHUL



                                From the 74th District Court
                                 McLennan County, Texas
                                   Trial Court No. 2402-J


                               MEMORANDUM OPINION

      Todd Warren Altschul attempts to appeal the trial court's decision to deny Altschul's

petition for writ of habeas corpus. In a letter dated January 27, 2021, the Clerk of this Court

notified Altschul that the appeal was subject to dismissal because it appeared no final, appealable

order or judgment had been signed by the trial court. See TEX. R. APP. P. 26.1; 42.3; 44.3. In the

same letter, Altschul was warned that the Court would dismiss this appeal unless, within 14 days

from the date of the letter, a response was filed showing grounds for continuing the appeal.

Altschul filed a response, but it does not show grounds for continuing the appeal.

      Accordingly, this appeal is dismissed without prejudice to Altschul filing a new notice of

appeal when a written order is signed. TEX. R. APP. P. 42.3(a).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Neill, and
       Justice Scoggins 1
Appeal dismissed
Opinion delivered March 3, 2021
[CV06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief Justice
of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.
Ex Parte Altschul                                                                                  Page 2